COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER OF CONTINUING ABATEMENT
                              AND NOTICE OF INTENT TO DISMISS

Appellate case name:      Michael Webb v. American Express Centurion Bank

Appellate case number:    01-11-01106-CV

Trial court case number: 985259

Trial court:              County Civil Court at Law No. 4 of Harris County, Texas

       On August 22, 2012, the Court abated this appeal and ordered the parties “to advise this
Court of the status of the proceedings or file a motion to dismiss the appeal if the case settles
within three months of the date of this order.” The parties neither filed any document with the
Court advising us of the status of the proceedings nor filed a motion to dismiss this appeal.
        Accordingly, we order the parties to advise the Court of the status of the proceedings or
file a motion to dismiss this appeal within 10 days of the date of this order or the appeal will
be dismissed for failure to comply with an order of the Court. See TEX. R. APP. P. 42.3(c).

       The appeal remains abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the parties file a
document advising the Court of the status of the proceedings or a motion to dismiss. If no such
document or motion is filed, the appeal will be reinstated on the Court’s active docket
immediately following 10 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Justice Terry Jennings
                    Acting individually  Acting for the Court


Date: August 28, 2013